Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------











THE VALSPAR CORPORATION

2009 OMNIBUS EQUITY PLAN

Amended Through June 8, 2010











--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Table of Contents

 

 

 

 

 

1.

Purpose and Background

 

1

 

1.1.

Purpose

 

1

 

1.2.

Background

 

1

 

 

 

 

 

2.

Definitions

 

1

 

 

 

 

 

3.

Administration

 

4

 

3.1.

Administration by Committee

 

4

 

3.2.

Delegation of Authority

 

5

 

 

 

 

 

4.

Eligible Participants

 

5

 

 

 

 

 

5.

Types of Incentives

 

5

 

 

 

 

 

6.

Shares Subject to the Plan and Limitations on Awards

 

5

 

6.1.

Number of Shares

 

5

 

6.2.

Cancellation

 

5

 

6.3.

Type of Common Stock

 

5

 

6.4.

Limitation on Awards

 

6

 

 

 

 

 

7.

Stock Options

 

6

 

7.1.

Price

 

6

 

7.2.

Number

 

6

 

7.3.

Duration and Time for Exercise

 

6

 

7.4.

Manner of Exercise

 

6

 

 

 

 

 

8.

Stock Appreciation Rights (SARs)

 

6

 

8.1.

Price

 

7

 

8.2.

Number

 

7

 

8.3.

Duration

 

7

 

8.4.

Exercise

 

7

 

8.5.

Issuance of Shares Upon Exercise

 

7

 

 

 

 

 

9.

Stock Awards, Restricted Stock, and Restricted Stock Units

 

7

 

9.1.

Number of Shares

 

8

 

9.2.

Sale Price

 

8

 

9.3.

Restrictions

 

8

 

9.4.

Enforcement of Restrictions

 

8

 

9.5.

End of Restrictions

 

8

 

9.6.

Rights of Holders of Restricted Stock

 

8

 

9.7.

Section 83(b) Election

 

8

 

9.8.

Rights of Holders of Restricted Stock Units

 

9

 

 

 

 

 

10.

Performance Awards

 

9

 

10.1.

Establishment of Performance Goals

 

9

 

10.2.

Levels of Performance Required to Earn Performance Awards

 

9

 

10.3.

Other Restrictions

 

9

i

--------------------------------------------------------------------------------




 

 

 

 

 

 

10.4.

Notification to Participants

 

10

 

10.5.

Measurement of Performance Against Performance Goals

 

10

 

10.6.

Treatment of Performance Awards Earned

 

10

 

10.7.

Distribution

 

10

 

10.8.

Deferral of Receipt of Performance Award Distributions; Compliance with Section
409A

 

10

 

10.9.

Non-Disqualifying Termination of Employment

 

11

 

 

 

 

 

11.

General

 

11

 

11.1.

Effective Date

 

11

 

11.2.

Duration

 

11

 

11.3.

Limits on Transfer of Awards

 

11

 

11.4.

Effect of Retirement or other Termination

 

12

 

11.5.

Restrictions under Securities Laws

 

12

 

11.6.

Adjustment

 

12

 

11.7.

Incentive Plans and Agreements

 

13

 

11.8.

Withholding

 

13

 

11.9.

No Continued Employment, Engagement or Right to Corporate Assets

 

13

 

11.10.

Payments Under Incentives

 

13

 

11.11.

Amendment of the Plan

 

13

 

11.12.

Amendment of Agreements for Incentives; No Stock Option or SAR Repricing Without
Stockholder Approval

 

13

 

11.13.

Change in Control

 

14

 

11.14.

Deferred Compensation

 

14

 

11.15.

Prior Plans

 

15

ii

--------------------------------------------------------------------------------



THE VALSPAR CORPORATION
2009 OMNIBUS EQUITY PLAN

1. Purpose and Background

          1.1. Purpose. The purpose of the 2009 Omnibus Equity Plan (the “Plan”)
is to increase stockholder value and to advance the interests of the Company by
furnishing a variety of Incentives designed to attract, retain and motivate key
employees and consultants of the Company and its Subsidiaries and directors of
the Company.

          1.2. Background. Immediately prior to the date of approval of the Plan
by the stockholders of the Company, the Company maintained four, separate share
reserves totaling 5,218,903 shares of Common Stock (the “Prior Reserves”) for
issuance pursuant to Stock Options and Restricted Stock granted to participants
under the Company’s 1991 Stock Option Plan, Stock Option Plan for Non-Employee
Directors, Key Employee Restricted Stock Plan and 2001 Stock Incentive Plan (the
“Prior Plans”). Upon approval of the Plan by the stockholders of the Company, no
further awards will be granted to any person under the Prior Plans, and the
Prior Reserves will be combined, transferred to the Plan and included in the
number of shares of Common Stock reserved and available to be issued pursuant to
Section 6.1 of the Plan.

2. Definitions

          2.1. Award. An “Award” is a grant of Stock Options, Stock Appreciation
Rights, Performance Awards, Restricted Stock or Restricted Stock Units (which
may include Dividend Equivalents) under the Plan.

          2.2. Board. The “Board” is the Board of Directors of the Company.

          2.3. Change in Control. A “Change in Control” means any of the
following:

 

 

 

          (a) Any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (A)
the then-outstanding shares of Common Stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 2.3, the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company or (iv) any acquisition pursuant to a transaction that
complies with Sections 2.3(c)(1), 2.3(c)(2) and 2.3(c)(3);

 

 

 

          (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

 

 

 

          (c) Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its

1

--------------------------------------------------------------------------------




 

 

 

subsidiaries (each, a “Business Combination”), in each case unless, following
such Business Combination, (1) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (3) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or

 

 

 

          (d) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

          2.4. Code. The “Code” means the Internal Revenue Code of 1986, as
amended, and rules and regulations thereunder, as now in force or as hereafter
amended.

          2.5. Committee. The “Committee” is the Compensation Committee of the
Board described in Section 3.1 hereof.

          2.6. Company. The “Company” is The Valspar Corporation, a Delaware
corporation, and any successor thereof.

          2.7. Common Stock. “Common Stock” is the common stock, $.50 par value
per share, of the Company.

          2.8. Deferred Compensation. “Deferred Compensation” means any
Incentive under this Plan that provides for the “deferral of compensation” under
a “nonqualified deferred compensation plan” (as those terms are defined under
Code Section 409A and the regulations promulgated thereunder) and that would be
subject to the taxes specified in Code Section 409A(a)(1) if and to the extent
that the Plan and the agreement evidencing the Incentive do not meet or are not
operated in compliance with the requirements of Code Section 409A(a)(2), (3) and
(4) and the regulations promulgated thereunder. Deferred Compensation shall not
include any amount that is otherwise exempt from the requirements of Code
Section 409A and the regulations promulgated thereunder.

2

--------------------------------------------------------------------------------



          2.9. Disability. “Disability” shall mean permanent disability as that
term is defined under the long term disability insurance coverage offered by the
Company to its employees at the time the determination is to be made.

          2.10. Dividend Equivalents. “Dividend Equivalents” means the right to
receive cash payments with respect to Restricted Stock Units in amounts equal to
any cash dividends paid on the equivalent number of shares of Common Stock, if
and when such dividends are paid or distributed (or at such other time as may be
permitted or required under Section 9.8).

          2.11. Grant Date. The “Grant Date” of an Incentive shall be the date
established by the Committee as the date of grant of the Award, which shall not
be earlier than the date of the Committee meeting at which the Award is
approved.

          2.12. Exchange Act. The “Exchange Act” means the Securities Exchange
Act of 1934, and rules and regulations thereunder, as now in force or as
hereafter amended.

          2.13. Fair Market Value. The “Fair Market Value” of a share of Common
Stock at a specified date shall, unless otherwise expressly provided in this
Plan, be the amount which the Committee determines in good faith to be 100% of
the fair market value of such a share as of the date in question.
Notwithstanding the foregoing, if such shares are listed on a U.S. securities
exchange, then Fair Market Value shall be determined by reference to the last
sale price (also referred to as the closing price) of a share of Common Stock on
such U.S. securities exchange on the applicable date. If such U.S. securities
exchange is closed for trading on such date, or if the Common Stock does not
trade on such date, then the last sale price used shall be the one on the date
the Common Stock last traded on such U.S. securities exchange. If such shares
are not listed on a U.S. securities exchange, then Fair Market Value shall be
determined by reference to the trading price of a shares of Common Stock on such
date (or, if the applicable market is closed on such date, the last date on
which the Common Stock was publicly traded), by a method consistently applied by
the Committee.

          2.14. Incentives. “Incentives” means economic incentives in one or
more of the forms described in Section 5 hereof.

          2.15. Participant. A “Participant” is a person who has been designated
as such by the Committee and granted an Award under this Plan.

          2.16. Performance Award. A “Performance Award” is a right to either a
number of shares of Common Stock, their cash equivalent, or a combination
thereof (“performance shares”) or a cash amount (“performance units”) determined
(in either case) in accordance with Section 10.

          2.17. Performance Goals. “Performance Goals” are the performance
conditions, if any, established pursuant to Section 10.1 hereof by the Committee
in connection with an Award.

          2.18. Performance Period. The “Performance Period” with respect to a
Performance Award is a period of not less than one calendar year or one fiscal
year of the Company, beginning not earlier than the year in which such
Performance Award is granted, which may be referred to herein and by the
Committee by use of the calendar or fiscal year in which a particular
Performance Period commences.

          2.19. Restricted Stock. “Restricted Stock” is Common Stock which is
sold or transferred by the Company to a Participant at a price, if any,
determined by the Committee and

3

--------------------------------------------------------------------------------



subject to restrictions on its sale or other transfer by the Participant and
other terms and conditions, including a risk of forfeiture, as may be
established by the Committee.

          2.20. Restricted Stock Unit. A “Restricted Stock Unit” is a right to
receive one share of Common Stock at a future date that has been granted subject
to terms and conditions, including a risk of forfeiture, established by the
Committee. If so determined by the Committee in the applicable Award agreement
or at any other time, a Restricted Stock Unit may be paid in cash in lieu of the
Common Stock; provided, that a Participant holding Restricted Stock Units shall
have no right to receive a cash payment unless such payment is provided
explicitly in the applicable Award agreement or approved by the Committee.

          2.21. Specified Employee. A “Specified Employee” means a Participant
who is a key employee as described in Code Section 416 (i)(1)(A)(i), (ii) and
(iii) (and disregarding paragraph (5) thereof) at any time during the Company’s
fiscal year ending on the Friday on or immediately preceding October 31, or such
other “identification date” that applies consistently for all plans of the
Company that provide “deferred compensation” that is subject to the requirements
of Code Section 409A and the regulations promulgated thereunder. Each
Participant will be identified as a Specified Employee in accordance with the
regulations promulgated under Code Section 409A, including with respect to the
merger of the Company with any other company or any spin-off or similar
transaction, and such identification shall apply for the 12 month period
commencing on the first day of the fourth month following the identification
date. Notwithstanding the foregoing, no Participant shall be a Specified
Employee unless the stock of the Company (or other member of a “controlled group
of corporations” as determined under Code Section 1563) is publicly traded on an
established securities market as of the date of a Participant’s “separation from
service” as defined in Code Section 409A and the regulations promulgated
thereunder.

          2.22. Stock Appreciation Right (SAR). A “Stock Appreciation Right” or
“SAR” is a right to receive, without payment to the Company, a number of shares
of Common Stock, the amount of which is determined pursuant to the formula set
forth in Section 8.5.

          2.23. Stock Award. A “Stock Award” is the transfer by the Company to a
Participant of shares of Common Stock, without other payment therefor, as
additional compensation for services to the Company.

          2.24. Stock Option. A “Stock Option” is a right to purchase shares of
Common Stock from the Company.

          2.25. Subsidiary. “Subsidiary” means any entity (other than the
Company) in an unbroken chain of entities beginning with the Company, in which
each of the entities other than the last entity in the unbroken chain owns stock
possessing fifty percent or more of the total combined voting power of all
classes of stock in one of the other entities in such chain as determined at the
point in time when reference is made to such “Subsidiary” in this Plan.

3. Administration

          3.1. Administration by Committee. The Plan shall be administered by
the Committee. The Committee shall consist of not less than two directors of the
Company and shall be appointed from time to time by the Board. Each member of
the Committee shall be (i) a “non-employee director” within the meaning of Rule
16b-3 of the Exchange Act, and (ii) an “outside director” within the meaning of
Section 162(m) under the Code. The Committee shall have complete authority to
award Incentives under the Plan, to interpret the Plan, and to make any other
determination which it believes necessary and advisable for the proper
administration of the Plan. The Committee’s decisions and matters relating to
the Plan shall be final and conclusive on the Company and the Participants.

4

--------------------------------------------------------------------------------



          3.2. Delegation of Authority. The Company’s Chief Executive Officer
may, on a discretionary basis and without Committee review or approval, grant
Stock Options to purchase up to 5,000 shares each to employees of the Company
who are not officers of the Company. Such discretionary Stock Option grants
shall not exceed 25,000 shares in total in any fiscal year. Subject to the
foregoing limitations, the Chief Executive Officer shall determine from time to
time (i) the employees to whom grants will be made, (ii) the number of shares to
be granted, and (iii) the terms and provisions of each Stock Option (which need
not be identical).

4. Eligible Participants. Officers of the Company, employees of the Company or a
Subsidiary, members of the Board, and consultants or other independent
contractors who provide services to the Company or a Subsidiary shall be
eligible to receive Incentives under the Plan when designated by the Committee.
Participants may be designated individually or by groups or categories (for
example, by pay grade) as the Committee deems appropriate. Participation by
officers of the Company or a Subsidiary and any Performance Goals relating to
such officers must be approved by the Committee. Participation by others and any
Performance Goals relating to others may be approved by groups or categories
(for example, by pay grade) and authority to designate Participants who are not
officers and to set or modify such Performance Goals may be delegated by the
Committee to other persons.

5. Types of Incentives. Incentives under the Plan may be granted in any one or a
combination of the following forms: (a) Stock Options (Section 7); (b) Stock
Appreciation Rights (SARs) (Section 8); (c) Stock Awards (Section 9); (d)
Restricted Stock and Restricted Stock Units that may include Dividend
Equivalents (Section 9); and (e) Performance Awards (Section 10). Subject to the
specific limitations provided in this Plan, payment of Incentives may be in the
form of cash, Common Stock or combinations thereof as the Committee shall
determine, and with such other restrictions as it may impose.

6. Shares Subject to the Plan and Limitations on Awards

          6.1. Number of Shares. Subject to adjustment as provided in Section
11.6, the number of shares of Common Stock available for Awards under the Plan
shall not exceed 8,218,903; provided, however, that subject to adjustment as
provided in Section 11.6, the number of shares of Common Stock awarded under the
Plan pursuant to all Incentives other than Stock Options and SARs shall reduce
the number of shares of Common Stock available to be awarded under the Plan by a
multiple of 2.53 times the actual number of shares of Common Stock awarded
pursuant to any such Incentive other than Stock Options and SARs. For example,
if the Committee awards 100 shares of Restricted Stock to a Participant, the
number of shares of Common Stock remaining and available to be issued under the
first sentence of this section shall be reduced by 253 shares. Any shares of
Common Stock covered by a Stock Option or SAR granted under this Plan shall be
counted in full against the limitation in this Section 6.1, regardless of the
number of shares of Common Stock actually issued upon the exercise of such Stock
Option or SAR. For purposes of clarification, the award of any Incentives
payable only in cash will not reduce the number of shares of Common Stock
remaining and available to be issued under the Plan.

          6.2. Cancellation. In the event that an Incentive granted hereunder
(or granted under any of the Former Plans prior to the effective date of this
Plan) expires or is terminated or canceled unexercised as to any shares of
Common Stock or forfeited or reacquired by the Company pursuant to rights
reserved upon issuance thereof, such shares may again be awarded under the Plan
pursuant to another Incentive, subject to the share counting requirements for
Incentives other than Stock Options or SARs set forth in Section 6.1.

          6.3. Type of Common Stock. Common Stock issued under the Plan in
connection with Incentives may be authorized and unissued shares or treasury
stock, as designated by the Committee.

5

--------------------------------------------------------------------------------



          6.4. Limitation on Awards. During any one fiscal year, no person shall
receive Awards under the Plan that, in the aggregate, could result in that
person receiving, earning or acquiring, subject to the adjustments described in
Section 11.6: (a) Stock Options and SARs for, in the aggregate, more than
500,000 shares of Common Stock, (b) Stock Awards, Restricted Stock, Restricted
Stock Units (whether payable in shares of Common Stock or cash) and performance
shares, in the aggregate, covering more than 250,000 shares of Common Stock or
Restricted Stock Units; and (c) Performance Awards payable in cash (excluding
Restricted Stock Units) with a maximum amount payable exceeding $3,000,000. If
Dividend Equivalents are payable with respect to Restricted Stock Units, the
Dividend Equivalents will be considered included in the award of Restricted
Stock Units for purposes of calculating the limitation under this Section 6.4.

7. Stock Options. Stock Options granted by the Committee under this Plan are not
intended to qualify as incentive stock options (as such term is defined in
Section 422 of the Code). Stock Options granted under this Plan shall be subject
to the following terms and conditions:

          7.1. Price. The exercise price per share shall be determined by the
Committee, subject to adjustment under Section 11.6. Notwithstanding the
foregoing sentence, the exercise price per share shall not be less than the Fair
Market Value of the Common Stock on the Grant Date.

          7.2. Number. The number of shares of Common Stock subject to a Stock
Option shall be determined by the Committee, subject to adjustment as provided
in Section 11.6. If an SAR is granted in conjunction with or related to a Stock
Option, the number of shares of Common Stock subject to the Stock Option shall
be reduced in the same proportion that the holder thereof exercises the SAR.

          7.3. Duration and Time for Exercise. Subject to earlier termination as
provided in Section 11.4, the term of each Stock Option shall be determined by
the Committee but shall not exceed ten years from the Grant Date. Each Stock
Option shall become exercisable at such time or times during its term as shall
be determined by the Committee at the time of grant. The Committee may
accelerate the exercisability of any Stock Option.

          7.4. Manner of Exercise. A Stock Option may be exercised, in whole or
in part, by giving written notice to the Company, specifying the number of
shares of Common Stock to be purchased and accompanied by the exercise price for
such shares. Subject to the policies of the Company or Committee in effect from
time to time and any requirements of the Company’s transfer agent, the exercise
price shall be payable (a) in cash (United States dollars) upon exercise of the
Stock Option, payable by certified check or bank draft, or otherwise as
determined by the Committee; (b) to the extent permitted in the option
agreement, by delivery of shares of Common Stock (or deemed surrender through
attestation) in payment of all or any part of the exercise price, which shares
shall be valued for this purpose at the Fair Market Value on the date such Stock
Option is exercised; or (c) unless otherwise provided in the option agreement,
by instructing the Company to withhold from the shares of Common Stock issuable
upon exercise of the Stock Option shares of Common Stock in payment of all or
any part of the exercise price and/or any related withholding tax obligations
consistent with Section 11.8, which shares shall be valued for this purpose at
the Fair Market Value or in such other manner as may be authorized from time to
time by the Committee. Prior to the issuance of shares of Common Stock upon the
exercise of a Stock Option, a Participant shall have no rights as a stockholder.

8. Stock Appreciation Rights (SARs). An SAR may be granted (a) with respect to
any Stock Option granted under this Plan, either concurrently with the grant of
such Stock Option

6

--------------------------------------------------------------------------------



or at such later time as determined by the Committee (as to all or any portion
of the shares of Common Stock subject to the Stock Option), or (b) alone,
without reference to any related Stock Option. Each SAR granted by the Committee
under this Plan shall be subject to the following terms and conditions:

          8.1. Price. The exercise price per share of any SAR granted without
reference to a Stock Option shall be determined by the Committee, subject to
adjustment under Section 11.6. Notwithstanding the foregoing sentence, the
exercise price per share shall not be less than the Fair Market Value of the
Common Stock on the Grant Date.

          8.2. Number. Each SAR granted to any Participant shall relate to such
number of shares of Common Stock as shall be determined by the Committee,
subject to adjustment as provided in Section 11.6. In the case of an SAR granted
with respect to a Stock Option, the number of shares of Common Stock to which
the SAR relates shall be reduced in the same proportion that the holder
exercises the related Stock Option. Notwithstanding the foregoing, the
limitation on grants under Section 6.4 shall apply to grants of SARs under the
Plan.

          8.3. Duration. Subject to earlier termination as provided in Section
11.4, the term of each SAR shall be determined by the Committee but shall not
exceed ten years from the Grant Date. Unless otherwise provided by the
Committee, each SAR shall become exercisable at such time or times, to such
extent and upon such conditions as the Stock Option, if any, to which it relates
is exercisable. The Committee may in its discretion accelerate the
exercisability of any SAR.

          8.4. Exercise. An SAR may be exercised, in whole or in part, by giving
written notice to the Company, specifying the number of SARs which the holder
wishes to exercise. Prior to the issuance of shares of Common Stock upon the
exercise of an SAR, a Participant shall have no rights as a stockholder.

          8.5. Issuance of Shares Upon Exercise. The number of shares of Common
Stock which shall be issuable upon the exercise of an SAR shall be determined by
dividing:

 

 

 

          (a) the number of shares of Common Stock as to which the SAR is
exercised multiplied by the amount of the appreciation in such shares (for this
purpose, the “appreciation” shall be the amount by which the Fair Market Value
of the shares of Common Stock subject to the SAR on the exercise date exceeds
(1) in the case of an SAR related to a Stock Option, the exercise price of the
Stock Option or (2) in the case of an SAR granted alone, without reference to a
related Stock Option, the exercise price as determined under Section 8.1; by

 

 

 

          (b) the Fair Market Value of a share of Common Stock on the exercise
date.

          No fractional shares of Common Stock shall be issued upon the exercise
of an SAR; instead, the holder of the SAR shall be entitled to receive a cash
adjustment equal to the same fraction of the Fair Market Value of a share of
Common Stock on the exercise date or to purchase the portion necessary to make a
whole share at its Fair Market Value on the date of exercise.

9. Stock Awards, Restricted Stock, and Restricted Stock Units. The transfer of
Common Stock pursuant to Stock Awards and the transfer and sale of Restricted
Stock or Restricted Stock Units shall be subject to the following terms and
conditions:

7

--------------------------------------------------------------------------------



          9.1. Number of Shares. The number of shares to be transferred or sold
by the Company to a Participant pursuant to a Stock Award or as Restricted Stock
or Restricted Stock Units shall be determined by the Committee.

          9.2. Sale Price. The Committee shall determine the price, if any, at
which shares of Restricted Stock shall be sold to a Participant, which may vary
from time to time and among Participants.

          9.3. Restrictions. All shares of Restricted Stock transferred or sold
by the Company hereunder shall be subject to such restrictions as the Committee
may determine, including, without limitation any or all of the following:

 

 

 

          (a) a prohibition against the sale, transfer, pledge or other
encumbrance of the shares of Restricted Stock by the Participant, such
prohibition to lapse at such time or times as the Committee shall determine
(whether in annual or more frequent installments, at the time of the death,
disability or retirement of the holder of such shares, or otherwise);

 

 

 

          (b) a requirement that the holder of shares of Restricted Stock
forfeit, or (in the case of shares sold to a Participant) resell back to the
Company at his or her cost, all or a part of such shares in the event of
termination of his or her employment or consulting engagement during any period
in which such shares are subject to restrictions;

 

 

 

          (c) such other conditions or restrictions as the Committee may deem
advisable.

          9.4. Enforcement of Restrictions. In order to enforce the restrictions
imposed by the Committee pursuant to Section 9.3, the Participant receiving
Restricted Stock shall enter into an agreement with the Company setting forth
the conditions of the grant. Shares of Restricted Stock shall be registered in
the name of the Participant and deposited, together with a stock power endorsed
in blank, with the Company. As determined by the Company or the Committee, each
such certificate shall bear a legend that refers to the Plan and the
restrictions imposed under the applicable agreement or be retained by the
Company until such time as the restrictions have lapsed. The Committee may
provide that no certificates representing Restricted Stock be issued until the
restriction period is completed.

          9.5. End of Restrictions. Subject to Section 11.5, at the end of any
time period during which the shares of Restricted Stock are subject to
forfeiture and restrictions on transfer, such shares will be delivered free of
all restrictions to the Participant or to the Participant’s legal
representative, beneficiary or heir, subject to applicable withholding for
taxes.

          9.6. Rights of Holders of Restricted Stock. Subject to the terms and
conditions of the Plan, each Participant receiving Restricted Stock shall have
all the rights of a stockholder with respect to shares of stock during any
period in which such shares are subject to forfeiture and restrictions on
transfer, including without limitation, the right to vote such shares. Dividends
paid in cash or property other than Common Stock with respect to shares of
Restricted Stock shall be paid to the Participant currently.

          9.7. Section 83(b) Election. The Committee may provide in an Award
agreement that the Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Section 83(b) of the Code. If a Participant makes an election pursuant to
Section 83(b) of the Code concerning a Restricted Stock Award, the Participant
shall be required to file promptly a copy of such election with the Company.

8

--------------------------------------------------------------------------------



          9.8. Rights of Holders of Restricted Stock Units; Dividend
Equivalents. Participants who receive Restricted Stock Units shall have no
rights as stockholders with respect to such Restricted Stock Units until such
time as share certificates for Common Stock are issued to the Participants; and
such Participants shall never have rights as stockholders if the Restricted
Stock Units are payable only in cash; provided, however, that, the Award
agreement may provide for Dividend Equivalents. Dividend Equivalents, if any,
shall be payable quarterly during the applicable restricted period for all
Restricted Stock Units awarded hereunder, or at the end of the restricted
period, or otherwise as provided in the Award agreement; provided, that Dividend
Equivalents shall be payable at a time that satisfies the requirements of (or an
exemption from) Section 409A of the Code, including the rules and regulations
thereunder (together, “Section 409A”). Dividend Equivalents shall otherwise be
considered a part of the award of Restricted Stock Units.

10. Performance Awards. A Performance Award is based on the extent to which the
applicable Performance Goals are achieved. A Performance Award shall be of no
value to a Participant unless and until earned in accordance with this Section
10.

          10.1. Establishment of Performance Goals. Performance Goals applicable
to a Performance Award shall be established by the Committee in its absolute
discretion and not more than 90 days after the beginning of the relevant
Performance Period. Such Performance Goals for Performance Awards that are
intended to qualify as “performance-based” compensation within the meaning of
Section 162(m) of the Code shall be based on one or more of the following
business criteria: earnings per share, operating income or profit, net income,
gross or net sales, expenses, expenses as a percentage of net sales, inventory
turns, cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment), gross
profit, margins, working capital, earnings before interest and tax (EBIT),
earnings before interest, tax, depreciation and amortization (EBITDA), return
measures (including, but not limited to, return on assets, capital, invested
capital, equity, sales, or revenue), revenue growth, share price (including, but
not limited to, growth measures and total shareholder return), operating
efficiency, productivity ratios, market share, economic value added and safety.
For Performance Awards that are intended to so qualify under Section 162(m), the
targets shall be established within the required time period. Any of the above
criteria may be used to measure the performance of the Company, a Subsidiary,
and/or affiliate of the Company as a whole or any business unit of the Company,
Subsidiary, and/or such an affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above criteria as compared to the
performance of a group of comparator companies, or published or special index
that the Committee, in its sole discretion, deems appropriate, or the Committee
may select criteria based on the Company’s share price as compared to various
stock market indices. The Committee, in its sole discretion, may modify the
Performance Goals if it determines that circumstances have changed and
modification is required to reflect the original intent of the Performance
Goals; provided, however, that no such change or modification may be made to the
extent it increases the amount of compensation payable to any Participant who is
a “covered employee” within the meaning of Code Section 162(m).

          10.2. Levels of Performance Required to Earn Performance Awards. At or
about the same time that Performance Goals are established for a specific
period, the Committee shall in its absolute discretion establish the percentage
of the Performance Awards granted for such Performance Period which shall be
earned by the Participant for various levels of performance measured in relation
to achievement of Performance Goals for such Performance Period.

          10.3. Other Terms. The Committee shall determine the terms and
conditions applicable to any Performance Award, which may include vesting
provisions, restrictions on the

9

--------------------------------------------------------------------------------



delivery of Common Stock payable in connection with the Performance Award, the
requirement that such Common Stock be delivered in the form of Restricted Stock,
or other restrictions that could result in the future forfeiture of all or part
of any Common Stock earned. The Committee may provide that shares of Common
Stock issued in connection with a Performance Award be held in escrow and/or
legended.

          10.4. Notification to Participants. Promptly after the Committee has
established or modified the Performance Goals with respect to a Performance
Award, the Participant shall be provided with written notice of the Performance
Goals so established or modified.

          10.5. Measurement of Performance Against Performance Goals. The
Committee shall, as soon as practicable after the close of a Performance Period,
determine:

 

 

 

          (a) the extent to which the Performance Goals for such Performance
Period have been achieved; and

 

 

 

          (b) the percentage of the Performance Awards earned as a result.

          These determinations shall be absolute and final as to the facts and
conclusions therein made and be binding on all parties. Promptly after the
Committee has made the foregoing determination, each Participant who has earned
Performance Awards shall be notified, in writing thereof. For all purposes of
this Plan, notice shall be deemed to have been given the date action is taken by
the Committee making the determination. Participants may not sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of all or any portion of
their Performance Awards during the Performance Period, except that Performance
Awards may be transferable by assignment by a Participant to the extent provided
in the applicable Performance Award agreement.

          10.6. Treatment of Performance Awards Earned. Upon the Committee’s
determination that a percentage of any Performance Awards have been earned for a
Performance Period, Participants to whom such earned Performance Awards have
been granted and who have been (or were) in the employ of the Company or a
Subsidiary thereof continuously from the Grant Date, subject to the exceptions
set forth in this section and in Section 10.9 hereof, shall be entitled, subject
to the other conditions of this Plan, to payment in accordance with the terms
and conditions of their Performance Awards. Such terms and conditions may permit
or require that any applicable tax withholding be deducted from the amount
payable. Performance Awards shall under no circumstances become earned or have
any value whatsoever for any Participant who is not in the employ of the Company
or a Subsidiary continuously during the entire Performance Period for which such
Performance Award was granted, except as provided by the Committee in
circumstances it deems advisable or as provided in Section 10.9 hereof.

          10.7. Distribution. Distributions payable pursuant to Section 10.6
above shall be made as soon as practicable after the Committee determines the
Performance Awards have been earned unless the provisions of Section 10.8 hereof
are applicable to a Participant.

          10.8. Deferral of Receipt of Performance Award Distributions;
Compliance with Section 409A. With the consent of the Committee, a Participant
who has been granted a Performance Award may elect to defer receipt of all or
any part of any distribution associated with that Performance Award pursuant to
the terms of a deferred compensation plan of the Company. In any such event, the
agreement evidencing such Performance Award shall comply in all respects with
the applicable requirements of Section 409A of the Code and the regulations
promulgated thereunder.

10

--------------------------------------------------------------------------------



          10.9. Non-Disqualifying Termination of Employment. Exceptions to the
requirement of continuous employment during a Performance Period for Performance
Award distribution include Retirement as defined in Section 11.4(a), or
termination of a Participant’s employment by reason of death (in which event the
Performance Award may be transferable by will or the laws of descent and
distribution only to such Participant’s beneficiary designated to receive the
Performance Award or to the Participant’s applicable legal representatives,
heirs or legatees) or total and permanent disability, with the consent of the
Committee, occurring during the Performance Period applicable to the subject
Performance Award. In the instance of Retirement, death or total and permanent
disability as described above, a distribution of the Performance Award shall be
made as soon as practicable, with the distributed amount equal to the amount
that could have been earned during the Performance Period if the Participant
were continuously employed by the Company or a Subsidiary until the last day of
the Performance Period; provided, that the amount earned will be established by
the Committee (i) based upon the actual achievement level of the Performance
Goals for any fiscal year during the Performance Period that was completed prior
to termination and for the fiscal year in which the termination occurred, and
(ii) based upon the assumed achievement of target levels of the Performance
Goals for any subsequent fiscal year during the Performance Period.

11. General

          11.1. Effective Date. The Plan will become effective upon its approval
by the Board, subject to approval by the Company’s stockholders.

          11.2. Duration. The Plan shall remain in effect until all Incentives
granted under the Plan have either been satisfied by the issuance of shares of
Common Stock or the payment of cash or been terminated under the terms of the
Plan and all restrictions imposed on shares of Common Stock in connection with
their issuance under the Plan have lapsed. No Incentives may be granted under
the Plan after the tenth anniversary of the date the Plan is approved by the
Company’s stockholders.

          11.3. Limits on Transfer of Awards. No Award and no right under any
such Award shall be transferable by a Participant for any consideration. Except
as otherwise provided by the terms of this Plan, no Award and no right under any
such Award shall be transferable by a Participant other than by will or by the
laws of descent and distribution. The Committee may establish procedures as it
deems appropriate for a Participant to designate a Person or Persons, as
beneficiary or beneficiaries, to exercise the rights of the Participant and
receive any property distributable with respect to any Award in the event of the
Participant’s death. The Committee, in its discretion and subject to such
additional terms and conditions as it determines, may permit a Participant to
transfer a Stock Option to any “family member” (as such term is defined in the
General Instructions to Form S-8 (or any successor to such Instructions or such
Form) under the Securities Act of 1933, as amended) at any time that such
Participant holds such Option, provided that such transfers may not be for value
(i.e., the transferor may not receive any consideration therefore) and the
family member may not make any subsequent transfers other than by will or by the
laws of descent and distribution. Each Award under the Plan or right under any
such Award shall be exercisable during the Participant’s lifetime only by the
Participant, except as provided herein or in an agreement evidencing an Award or
amendment thereto relating to a Stock Option) or, if permissible under
applicable law, by the Participant’s guardian or legal representative. No Award
or right under any such Award may be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance
thereof shall be void and unenforceable against the Company.

          11.4. Effect of Retirement or Other Termination.

 

 

 

          (a) In the event of a Participant’s Retirement (as defined below), if
and to the extent provided in the agreement evidencing any Incentive described
in this sentence,

11

--------------------------------------------------------------------------------




 

 

 

(1) all outstanding Restricted Stock Awards, Stock Options, SARs and Restricted
Stock Units previously granted to the Participant will become 100% vested, (2)
the Participant shall be entitled to exercise any outstanding Stock Options and
SARs for the remainder of the original term of the Stock Option or SAR, provided
that if the Participant violates his/her Non-Compete Agreement (as defined
below), all of his/her unexercised Stock Options and SARs shall terminate
immediately and be forfeited to the Company and (3) the Participant will become
entitled to a distribution of any Performance Award as described in Section
10.9. For purposes of this Plan, “Retirement” means the termination of
employment with the Company or a Subsidiary for any reason other than death,
Disability or Termination for Cause (as defined below) at any time after the
Participant has attained the age of fifty-five years or a different age
specified for a Participant for any Incentive) if the Participant has executed a
Non-Compete Agreement (as defined below). “Non-Compete Agreement” means an
agreement not to directly or indirectly render services (including consulting or
research) for a period of three years to any person or business organization
that is engaged in the development, manufacture and sale of any product, process
or service (including any component thereof or research to develop information
useful in connection with a product or service) that is being designed,
developed, assembled, manufactured, marketed or sold by anyone other than the
Company and which is of the same general type, performs similar functions,
competes with or is used for the same purposes as a product of the Company or a
Subsidiary. “Termination for Cause” means the termination of employment with the
Company or a Subsidiary as a result of an illegal act, gross insubordination or
willful violation of a policy of the Company or a Subsidiary by a Participant.

 

 

 

          (b) In the event that a Participant ceases to be an employee of or
consultant to the Company or a Subsidiary or a director of the Company, as
applicable, for any reason other than Retirement, including death or disability,
any Incentives may be exercised or shall expire at such times as may be set
forth in the agreement, if any, applicable to the Incentive, or otherwise as
determined by the Committee.

          11.5. Restrictions under Securities Laws. Notwithstanding anything in
this Plan to the contrary: (a) the Company may, if it shall determine it
necessary or desirable for any reason, at the time of Award of any Incentive or
the issuance of any shares of Common Stock pursuant to any Incentive, require
the recipient of the Incentive, as a condition to the receipt thereof or to the
receipt of shares of Common Stock issued pursuant thereto, to deliver to the
Company a written representation of present intention to acquire the Incentive
or the shares of Common Stock issued pursuant thereto for his or her own account
for investment and not for distribution; and (b) if at any time the Company
further determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of any Incentive or the
shares of Common Stock issuable pursuant thereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the Award of any Incentive,
the issuance of shares of Common Stock pursuant thereto, or the removal of any
restrictions imposed on such shares, such Incentive shall not be awarded or such
shares of Common Stock shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.

          11.6. Adjustment. In the event of any change in the outstanding Common
Stock of the Company by reason of a stock dividend, stock split, reverse stock
split, combination of shares, spin-off, dividend (other than regular, quarterly
cash dividends), recapitalization, merger or similar event, the Committee shall
make appropriate adjustments in the number of shares of

12

--------------------------------------------------------------------------------



Common Stock then subject to the Plan, the shares of Common Stock issuable
pursuant to any Incentive, the exercise price of any Stock Option or SAR, the
Performance Goals for any Incentive, and other provisions of this Plan and
outstanding Incentives, in order to reflect the change in the Common Stock and
to provide Participants with the same relative rights before and after such
adjustment.

          11.7. Incentive Plans and Agreements. Except in the case of Stock
Awards, the terms of each Incentive shall be stated in a plan or agreement
approved by the Committee. The Committee shall communicate the key terms of each
Award to the Participant promptly after the Committee approves the grant of such
Award.

 

 

 

11.8. Withholding

 

 

 

          (a) The Company shall have the right to withhold from any payments
made under the Plan or to collect as a condition of payment, any taxes required
by law to be withheld. At any time when a Participant is required to pay to the
Company an amount required to be withheld under applicable income tax laws in
connection with a distribution of Common Stock or upon exercise of a Stock
Option or SAR or upon vesting of Restricted Stock, the Participant may satisfy
this obligation in whole or in part by electing (the “Election”) to have the
Company withhold, from the distribution or from such shares of Restricted Stock,
shares of Common Stock having a value up to the minimum amount of withholding
taxes required to be collected on the transaction. The value of the shares to be
withheld shall be based on the Fair Market Value of the Common Stock on the date
that the amount of tax to be withheld shall be determined (“Tax Date”).

 

 

 

          (b) Each Election must be made prior to the Tax Date. The Committee
may disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections shall not apply to such Incentive. An Election is irrevocable.

          11.9. No Continued Employment, Engagement or Right to Corporate
Assets. No Participant under the Plan shall have any right, because of his or
her participation, to continue in the employ of the Company for any period of
time or to any right to continue his or her present or any other rate of
compensation. Nothing contained in the Plan shall be construed as giving an
employee, a consultant, such persons’ beneficiaries or any other person any
equity or interests of any kind in the assets of the Company or creating a trust
of any kind or a fiduciary relationship of any kind between the Company and any
such person.

          11.10. Payments Under Incentives. Payment of cash or distribution of
any shares of Common Stock to which a Participant is entitled under any
Incentive shall be made as provided in the Incentive. Except as permitted under
Section 11.14, payments and distributions may not be deferred under any
Incentive unless the deferral complies with the requirements of Code Section
409A.

          11.11. Amendment of the Plan. The Board or Committee may amend or
discontinue the Plan at any time. However, no such amendment or discontinuance
shall adversely change or impair, without the consent of the recipient, an
Incentive previously granted. Further, no such amendment shall, without approval
of the stockholders of the Company, (a) increase the maximum number of shares of
Common Stock which may be issued to all Participants under the Plan, or (b) make
any other change for which stockholder approval is required by law or under the
applicable rules of the New York Stock Exchange.

          11.12. Amendment of Agreements for Incentives; No Stock Option or SAR
Repricing Without Stockholder Approval. Except as otherwise provided in this
Section 11.12, the terms of an existing Incentive may be amended by agreement
between the Committee and the

13

--------------------------------------------------------------------------------



Participant. Notwithstanding the foregoing sentence, except as permitted under
Section 11.6, 11.13 or 11.14, (a) without the prior approval of the Company’s
stockholders, (i) no Stock Option or SAR will be repriced, replaced, or
regranted through cancellation, (ii) the exercise price of a previously granted
Stock Option or SAR will not be lowered and (iii) no Stock Option or SAR whose
Fair Market Value is lower than its exercise price will be exchanged for cash or
another Incentive, and (b) no such amendment shall (i) extend the maximum period
during which such Incentive may be exercised, either by extending the term of
the Incentive or by extending the exercise period following termination of
employment or any other applicable event, or (ii) reduce the exercise price per
share below the Fair Market Value of the Common Stock on the date the Incentive
was granted, unless, in either case, the Incentive, as amended, complies with
the requirements of Section 409A.

          11.13. Change in Control. In the event of a Change in Control, the
Committee or a comparable committee of any corporation assuming the obligations
of the Company hereunder shall declare (a) that the restriction period of all
Restricted Stock and Restricted Stock Units has been eliminated; (b) that all
Restricted Stock Units shall be payable in connection with the Change in
Control, pursuant to the following paragraph, if applicable; (c) that subject to
the third paragraph of this Section 11.13, all outstanding Stock Options and
SARs shall accelerate and become exercisable in full but that all outstanding
Stock Options and SARs, whether or not exercisable prior to such acceleration,
must be exercised within the period of time set forth in a notice to Participant
or they will terminate; and (d) that all Performance Awards granted to
Participants are deemed earned.

          In connection with any declaration pursuant to this Section 11.13 that
applies to Restricted Stock Units that are payable in cash, the Committee shall
cause a cash payment to be made to each Participant who holds any such
Restricted Stock Unit in an amount equal to the product obtained by multiplying
(a) the amount of the Transaction Proceeds Per Share (as defined in the
following sentence) times (b) the number of shares of Common Stock covered by
such Restricted Stock Unit. For purposes of this Section 11.13, “Transaction
Proceeds Per Share” shall mean the cash plus the Fair Market Value of the
non-cash consideration to be received per share by the shareholders of the
Company upon the occurrence of the transaction.

          In connection with any declaration pursuant to this Section 11.13 that
applies to Stock Options or SARs, the Committee may, but shall not be obligated
to, cause a cash payment to be made to each Participant who holds a Stock Option
or SAR that is terminated in an amount equal to the product obtained by
multiplying (a) the amount (if any) by which the Transaction Proceeds Per Share
exceeds the exercise price per share covered by such Stock Option, times (b) the
number of shares of Common Stock covered by such Stock Option or SAR.

          The Board may restrict the rights of Participants or the applicability
of this Section 11.13 to the extent necessary to comply with Section 16(b) of
the Exchange Act, the Code or any other applicable law or regulation. The grant
of an Incentive Award pursuant to the Plan shall not limit in any way the right
or power of the Company to make adjustments, reclassifications, reorganizations
or changes of its capital or business structure or to merge, exchange or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

 

 

11.14. Deferred Compensation

 

 

 

          (a) Except to the extent such acceleration or deferral is permitted or
complies with the requirements of Code Section 409A and the regulations
promulgated thereunder, neither the Committee nor a Participant may accelerate
or defer the time or schedule of any payment of, or the amount scheduled to be
paid under, an Incentive that constitutes Deferred Compensation; provided,
however, that payment shall be permitted if it is in accordance with a fixed
date or schedule or on

14

--------------------------------------------------------------------------------




 

 

 

account of “separation from service,” “disability,” death, “change in control”
or “ unforeseeable emergency” as those terms are defined under Code Section 409A
and the regulations promulgated thereunder.

 

 

 

          (b) Notwithstanding anything in the Plan, unless the agreement
evidencing the Incentive specifically provides otherwise, the Company may not
make payment to a Specified Employee of any Incentive that constitutes Deferred
Compensation, earlier than 6 months following the Participant’s “separation from
service” as defined for purposes of Code Section 409A (or if earlier, upon the
Specified Employee’s death), except as permitted under Code Section 409A and the
regulations promulgated thereunder. Any payments that otherwise would be payable
to the Specified Employee during the foregoing 6 month period will be
accumulated and payment delayed until the first date after the 6 month period.
The Committee may specify in the Stock Incentive Agreement, that the amount of
the Deferred Compensation delayed shall accumulate interest, earnings or
Dividend Equivalents (as applicable) during the period of such delay.

 

 

 

          (c) The Committee may, however, reform any provision in an Incentive
intended to comply with (or be exempt from) Code Section 409A to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Code Section 409A and the regulations
promulgated thereunder.

          11.15. Prior Plans. Notwithstanding the adoption of this Plan by the
Board and its approval by the stockholders, the Company’s Prior Plans, as they
have been amended from time to time, shall remain in effect, and all grants and
awards made under the Prior Plans shall be governed by the terms of the Prior
Plans. No further grants shall be made under the Prior Plans.

Approved by the Board of Directors on December 10, 2008.
Approved by the stockholders on February 25, 2009.
Amended on October 20, 2009 to add an additional 3,000,000 shares to the Plan
reserve;
amendment approved by the stockholders on February 18, 2010.
Amended June 8, 2010.

15

--------------------------------------------------------------------------------